53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James NELSON, a/k/a Jimmie Nelson, Plaintiff--Appellant,v.W. DODSON, Correctional Officer;  John J. Thomas,Correctional Officer;  Angela P. Ruing, HearingOfficer, Defendants--Appellees.
No. 94-7071.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided May 5, 1995.

James Nelson, Appellant Pro Se.  Sandra J. Senn, STUCKEY & KOBROVSKY, Charleston, SC, for Appellees.
Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.1  Accordingly, we affirm on the reasoning of the district court.  Nelson v. Dodson, No. CA-93-1855 (D.S.C. Aug. 23, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.2

AFFIRMED


1
 The district court did not accept the magistrate judge's report in its entirety.  Among the magistrate judge's recommendations was a suggestion that the Appellant be charged with costs and that he be denied further leave to proceed in forma pauperis until such costs were paid.  The district court declined to adopt this portion of the magistrate judge's report


2
 We also deny Appellant's motion for a district court transcript to be produced at government expense